Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Drawings, filed on 6/12/2020, are accepted.  	 

Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following in the claims:
	
	Claim 9, line 1, change “1” to –8–
	Claim 10, line 1, change “1” to –9–
Claim 11, line 1, change “3” to –10–
Claim 12, line 1, change “1” to –8–
Claim 13, line 1, change “1” to –8–
Claim 14, line 1, change “1” to –8–

The Examiner's Amendment to the record appears above is only for the purpose of resolving improper dependent issue in claims 9-14, without changing the scope of the claims.  Claims 8-14 relate to method of blocking an optical pulse, as in claim 8, not the device itself, as in claim 1.  The Examiner believed that these are typing errors in the claims.  However, should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Allowable Subject Matter
	Claims 1-14 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an electro-mechanical device comprising: (a) a payload [200] comprising a magnet [202] that is affixed to a mirror [204]; and (b) a coil assembly [106] comprising a body upon which electrically conducting wires are wound and a payload aperture [110] through which the payload travels, wherein: (i) when voltage is applied to the coil assembly, current through the coil assembly generates a magnetic field resulting in a net upward force on the magnet that accelerates the payload to travel upward through the payload aperture for the mirror to block an optical pulse; and (ii) as the magnet [202] travels through the payload aperture, due to a magnetization direction of the magnet and a magnetic field in an upper portion of the coil assembly, the magnet experiences a net deceleration force that arrests the payload, as in claim 1; or a method of blocking an optical pulse comprising (a) applying a voltage to a coil assembly, wherein: (i) the coil assembly comprises a body upon which electrically conducting wires are wound and a payload aperture through which a payload travels; and (ii) the payload comprises a magnet that is affixed to a mirror; (b) the application of the voltage causing a current through the coil assembly generating a magnetic field resulting in a net upward force on the magnet; (c) the net upward force on the magnet accelerating the payload to travel upward through the payload aperture for the mirror to block an optical pulse; and (d) a magnetization direction of the magnet and a magnetic field in an upper portion of the coil assembly generating a net deceleration force onto the magnet resulting in an arrest of the payload as the magnet travels through the payload aperture. 
	
The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant ref is US 6118569 relates to an electro-mechanical device having a coil [44] surrounding a magnet [50] and mirror [52] are attached together.  Energizing the coil causes the magnet with the mirror to oscillate rotationally about shaft [70] creating rocking motion.  The present claimed invention relates to an electro-mechanical device with a payload with magnet that is affixed to a mirror; and an electrical coil assembly [106] with conducting wires wound, and the payload aperture through which the payload travels, when the coil and the magnet magnetically interacting creating force for the magnet accelerating the payload upwardly through the payload aperture for the mirror to block an optical pulse; and as the magnet travels through the payload aperture, due to a magnetization direction of the magnet and a magnetic field in an upper portion of the coil assembly, the magnet experiences a net deceleration force that arrests the payload.

 
    PNG
    media_image1.png
    485
    681
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    427
    502
    media_image2.png
    Greyscale


Hence, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the above bolded italic font portion) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834